IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 01-20187
                            Summary Calendar



UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

                                  versus

JOSE GARZA,

            Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-00-CR-646

                            October 24, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jose   Garza   was   convicted   of   possession   with   intent   to

distribute 50 grams or more of cocaine base.            He appeals the

district court’s denial of his motion to suppress the cocaine base

discovered at his apartment after a consensual search of his car,

which he was driving when stopped, revealed no contraband.

     In reviewing the denial of the defendant's motion to suppress,

we review the district court's factual findings for clear error and

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
its legal conclusions de novo.1       "We view the evidence in the light

most favorable to the party that prevailed in the district court,"

here the government.2       When reviewing the district court's denial

of the defendant's motion to suppress, we may consider the evidence

admitted at both the suppression hearing and the trial.3

     A   stop    of   a    vehicle   suspected   of   transporting   drugs

constitutes a permissible Terry stop if the officer's action was

justified at its inception and the detention was reasonably related

in scope to the circumstances that justified the interference in

the first place.4         Garza does not contest the district court’s

finding that, based on the confidential source’s information, the

Houston Police Department had the requisite reasonable suspicion

for stopping him and questioning him with regard to his suspected

drug dealings.    Thus, he admits that the initial stop of his car

and his initial detention were justified at their inception. Garza

also does not challenge the voluntariness of his consent to search

his car.     He argues, however, that the requirement that the

detention be reasonably related in scope to the circumstances that



     1
         United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir.
2001).
     2
         United States v. Hunt, 253 F.3d 227, 230 (5th Cir. 2001).
     3
       United States v. Jones, 239 F.3d 716, 718 (5th Cir.), cert.
denied, No. 00-10498, 2001 WL 650688 (U.S. Oct. 1, 2001).
     4
        United States v. Jones, 234 F.3d 234, 240 (5th Cir. 2000);
United States v. Zucco, 71 F.3d 188, 190 (5th Cir. 1995).

                                      2
justified the initial interference was blatantly violated by his

continued    detention   after   a   search   of   his   car   revealed   no

contraband and by the subsequent search of his apartment, to which

he consented.

     In assessing whether a detention is too long in duration to be

justified as an investigative stop, it is appropriate to examine

whether the police diligently pursued a means of investigation that

was likely to confirm or dispel their suspicions quickly, during

which time it was necessary to detain the defendant.5           Our review

of the record shows that Garza's continued detention was not

unreasonable in light of the developing situation.6 Officer Dennis

Nelius testified that he continued questioning Garza after the

search of Garza's car because he believed, based on over $12,000 in

cash found during the search of Garza's partner's vehicle, that he

had stopped Garza too soon, i.e., before Garza's car was loaded

with narcotics which might still be at Garza's apartment.              There

was therefore an ongoing justification for detaining Garza for a

continuing investigation of Garza's drug trafficking based on a

reasonable   suspicion   that    narcotics    were   present    in   Garza's

apartment.   The district court did not clearly err in finding that

the duration of the investigative detention was not unreasonably



     5
        United States v. Sharpe, 470 U.S. 675, 685 (1985); United
States v. Campbell, 178 F.3d 345, 349-50 (5th Cir. 1999).
     6
         See Sharpe, 470 U.S. at 688; Campbell, 178 F.3d at 350.

                                     3
lengthy and did not extend beyond the scope of the circumstances

that justified the initial stop and detention.

         Garza also argues that his consent to search his apartment was

vitiated by his illegal detention.                  We have already held that Garza

was not illegally detained and so do not address this argument.7

         To the extent that Garza argues that his consent to search his

apartment was not voluntary, this argument is unavailing as well.

"The         voluntariness    of   consent         is   a   question    of   fact   to   be

determined from a totality of the circumstances," and we review the

district         court's     finding    of   voluntariness        for     clear     error.8

"'Where the judge bases a finding of consent on the oral testimony

at   a        suppression    hearing,    the       clearly    erroneous      standard    is

particularly strong since the judge had the opportunity to observe

the demeanor of the witnesses.'"9                  This court considers six factors

in evaluating the voluntariness of consent to search, all of which

are relevant, but no one of which is dispositive or controlling.10

         Although the first factor, voluntariness of the defendant’s

custodial status, militates against voluntariness because Garza was



         7
        See United States v. Navarro, 169 F.3d 228, 231-32 (5th
Cir.), cert. denied, 528 U.S. 845 (1999).
         8
               United States v. Cooper, 43 F.3d 140, 144 (5th Cir. 1995).
         9
        United States v. Kelley, 981 F.2d 1464, 1470 (5th Cir.
1993) (quoting United States v. Sutton, 850 F.2d 1083, 1086 (5th
Cir. 1988)).
         10
               Id.

                                               4
not free to leave, the remaining factors, especially Garza’s

admission that he had cocaine at his apartment, indicates that his

consent was voluntary.    Based on the district court’s specific

findings as to each of the six factors, and considering the

evidence as a whole, we conclude that the district court’s ultimate

finding, that Garza voluntarily consented to the search, was not

clearly erroneous or influenced by an incorrect view of the law.

AFFIRMED.




                                5